Citation Nr: 1507417	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  11-13 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a right ankle disability, to include osteoarthritis of the subtalar and talonavicular joints (also claimed as a right foot disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1968 to June 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In January 2015, the Veteran testified in a Board Videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is located in the Veteran's file in the Veterans Benefits Management System (VBMS).  This appeal was processed using both the Virtual VA System and the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran sustained multiple injuries to the right ankle during service.

2.  The Veteran's current osteoarthritis of the subtalar and talonavicular joints are related to active service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a right ankle disability have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1154(b); 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d), 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The claim of service connection for a right ankle disability has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision, adjudicated herein, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, osteoarthritis (as arthritis) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. a 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Combat Rule

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

In this case, the evidence supports the finding that the Veteran engaged in combat.  In particular, the Veteran's service records document his involvement in combat as evidenced by receipt of the Bronze Star Medal with letter "V" device.  U.S. Army regulations provide that the letter "V" device denotes valor in combat.  See A.R. 600-8-22 (Rapid Action Revision, September 2011).  Based on this evidence, the Board finds that the Veteran engaged in combat with the enemy during service, and the combat rule is applicable.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Service Connection for a Right Ankle Disability

The Veteran contends that, as a jumpmaster during special operations in service, he sustained multiple injuries to the right ankle.  He also testified that medics treated him after the parachute jump injuries and that he was treated in sick call.  Hearing Transcript at 3-4.  As a result of those right ankle injuries in service, the Veteran contends that he now has osteoarthritis of the right ankle, manifested by pain.

After a review of all the evidence, lay and medical, the Board first finds that the Veteran sustained multiple injuries to the right ankle during service, including during combat.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Also, in this regard, the Veteran is a physician assistant, revealed in the DD Form 214, and is competent to make such an assertion (that he sustained injuries to the right ankle during service) as the evidence demonstrates some medical expertise.

The Board next finds that the Veteran has a current disability of osteoarthritis of the right ankle.  In extensive VA treatment records, most recently in December 2012, the Veteran was diagnosed with osteoarthritis of the subtalar, talonavicular, and first metatarsal joints; therefore, a current right ankle disability is shown.  Brammer, 
3 Vet. App. at 225.  In this case, the Veteran is already service connected for degenerative changes of the first metatarsal joint.

The Board finds that the evidence is at least in equipoise on the question of whether the Veteran's current right ankle disability is related to the in-service right ankle injuries.  The Veteran underwent a VA examination of the right ankle in April 2009.  The VA examiner stated that only speculation allows linking the Veteran's current right ankle condition to the occupation as a jump master during military service, and therefore, a medical opinion could not be offered without speculation.  The VA examiner concluded that an opinion could not be offered without resort to speculation, without providing any explanation or rationale as to why such an opinion would require a resort to speculation.  An examiner's conclusion that an opinion would be speculative cannot be relied upon unless the examiner has explained the basis for such an opinion or the basis is otherwise apparent from the evidence of record.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  An examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion.  Id. at 390.  Therefore, the April 2009 VA examiner's opinion is not of probative value in this matter.

In a December 2013 VA treatment record, the Veteran's treating physician opined that the Veteran's right ankle condition is chronic, and the degenerative changes are related to repeated abuse and damage related to earlier service and service-related injuries, including repeated ankle sprains and impact trauma.  The Veteran's VA physician explained that traumatic osteoarthritis is a progressive condition and will continue to become more severe with time.

After reviewing the Veteran's treating physician's note, and radiograph and MRI findings, the VA Chief of Orthopedic Surgery provided the following addendum medical opinion in July 2014:

[The Veteran's] type of osteoarthritis is, in my opinion, the direct result of multiple subclinical injuries (trauma) [sustained] by [the Veteran] over the course of his full military career in Special Forces airborne and ground operations.  This is a common development over time in these individuals and usually takes years to manifest clinical symptoms.  In short, the problem under discussion is, in my opinion, service connected.

In August 2014, the Veteran's VA physician also provided an addendum medical opinion and indicated that he agreed with the VA Chief of Orthopedic Surgery and his assessment.  The Veteran's treating physician further explained that the Veteran's injury pattern is consistent with repeat trauma associated with service.  

The Veteran's treating VA physician's opinion and the opinion of the VA Chief of Orthopedic Surgery are competent and probative medical evidence because they are factually accurate, as both physicians had knowledge of the relevant evidence in this case, particularly, that the Veteran sustained multiple right ankle injuries during service.  The VA physicians also relied on accurate facts and rendered opinions that are supported by a sound reasoning.  There is no other competent medical opinion of record against the claim that adequately addresses the etiology of the right ankle disability.  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for direct service connection for a right ankle disability have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Because the Board is granting service connection on a direct basis, all other theories of entitlement to service connection, including on a presumptive basis for a chronic disease (arthritis), are rendered moot because there remain no questions of law or fact as to the fully granted issue; therefore, the presumptive service connection theory will not be further discussed.  See 38 U.S.C.A. § 7104 (West 2002) (stating that the Board decides questions of law or fact).  


ORDER

Service connection for a right ankle disability, to include osteoarthritis of the right subtalar and talonavicular joint, is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


